DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2-21 are pending. Claim 1 is cancelled. Claims 2-3 and 5-21 are currently amended. 
Applicant’s amendments will overcome each and every claim objection and 101 rejection previously set forth in the Non-Final Office Action mailed 11/13/2020.
Response to Arguments
Applicant's arguments, see pages 7-11, filed 02/08/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 2-7, 10-15 and 18-20 has been withdrawn.

Allowable Subject Matter
Claims 2-21 are allowed.
Examiner’s Statement of Reasons for Indicating Allowable Subject Matter
The following is an examiner' s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 02/08/2021 on pages 7-11, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art AGIWAL (US Pub No. 2013/0336486) discloses a method and an apparatus for securing data packets and control messages in a mobile broadband network environment. In one embodiment, a mobile station and a data gateway are peers for securing data packets. That is, security context for data packets is maintained at the mobile station and the data gateway. Further, security processing for data packets is performed by the mobile station and the data gateway. In another embodiment, the mobile station and a base station are peers for securing control messages. That is, security context for control messages is maintained at the mobile station and the base station(s). Further, security processing for control messages is performed by the mobile station and the base station(s) (Agiwal, Abstract), Weinstein et al. (US Pub No. 2002/0191572) discloses relying on IP-level services mechanisms, the Public Access Mobility LAN (PAMLAN) can simultaneously support different air interfaces, franchises for multiple services providers, and a multi-segment LAN environment including handoffs. The PAMLAN supports virtual operator LANs representing different network services providers, authorization and accounting mechanism, support of multiple air interfaces, and local IP mobility. A router associated with each base station realizes this highly distributed IP networking environment, and a QoS-enabled switched Ethernet core supports virtual networks and QoS services (Weinstein, Abstract), Chakrabarti et al. (US Patent No. 7,561,694) discloses when a wireless device is already a member of a first group but moves into range of a second group, that device may initiate a request to join the second group, thereby ensuring that the wireless device can send and receive information through the second group.  The proxy server maintains a list of authorized wireless devices and their primary controller, thereby routing information from one or more network computing systems to the proper controller, so that the wireless device may receive Chakrabarti, Abstract); Lewis (US Patent No. 6,453,159) discloses a multi-level encryption scheme for a wireless network. A first level of encryption is provided primarily for wireless communications taking place between a mobile terminal and an access point. In addition, a second, higher level of encryption is provided which is distributed beyond the wireless communications onto the system backbone itself. Through a key distribution server/access point arrangement, the second level of encryption provides a secure means for distributing the encryption scheme of the first level without compromising the integrity of the network (Lewis, Abstract); and Teng et al. (US Pub No. 2009/0323937) discloses encrypting multi-level data to manage the data accessible to users of different levels by a multi-level data encryption system in a wireless network environment i.e. wireless sensor network, which is used to monitor different sites or objects such as shopping mall, construction site such as subway, and environmental contamination. Can also be used for other wireless network environment e.g. Zigbee and Bluetooth networks, or wired transmission network (Teng, Abstract and page 2, paragraph 0022); however, the prior art taken alone or in combination fails to teach or suggest “obtaining, by an apparatus, at least two keys of a wireless network (WN)- specific key, a user equipment (UE)-specific key, or a virtual network (VN)-specific key assigned to a wireless network; and transmitting, by the apparatus to a base station in the wireless network, encrypted data using the at least two keys over a wireless connection between the base station and the apparatus, wherein the WN-specific key is provides a first level access protection over wireless connection between the base station and the apparatus, wherein the UE-specific key provides a second level access protection over a bearer path to a gateway, the bearer path including a bearer channel between the base station and the gateway, and wherein the VN-specific key provides a third level access protection over a virtual path extending through a VN” (as recited in claims 2, 10 and 18), in combination with the rest of the claim limitations.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SHAQUEAL D WADE/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437